FILED
                             NOT FOR PUBLICATION                            FEB 24 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 JUAN MANUEL REYES-SOLORIO,                       No. 07-73632

               Petitioner,                        Agency No. A077-152-398

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Juan Manuel Reyes-Solorio, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

Immigration Judge’s decision denying his request for a continuance. Our



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

SS/Research
jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the

denial of a motion for continuance. Sandoval-Luna v. Mukasey, 526 F.3d 1243,

1246 (9th Cir. 2008) (per curiam). We deny in part and dismiss in part the petition

for review.

       The agency did not abuse its discretion in denying Reyes-Solorio’s motion

to continue because Reyes-Solorio’s eligibility for adjustment of status was

speculative. See id. at 1247 (denial of a motion to continue was not an abuse of

discretion where relief was not immediately available to petitioner).

       We lack jurisdiction to review Reyes-Solorio’s unexhausted due process

claim regarding the denial of a continuance. See Serrano v. Gonzales, 469 F.3d
1317, 1319 (9th Cir. 2006).

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




SS/Research                               2                                    07-73632